Exhibit New York Mortgage Trust, Inc. Form of Stock Award Agreement Page 1 New York Mortgage Trust, Inc. Form of Stock Award Agreement THIS AGREEMENT dated the day of July, 2009, between NEW YORK MORTGAGE TRUST, INC., a Maryland corporation (the “Company”), and , (the “Participant”), is made pursuant and subject to the provisions of the Company’s 2005 Stock Incentive Plan (the “Plan”), a copy of which has been made available to the Participant.All terms used herein that are defined in the Plan have the same meaning given them in the Plan. 1.Stock
